                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

TRUSTEE KELLY L. WEST,                           :   Case No. 3:20-cv-382
                                                 :
        Plaintiff,                               :
                                                 :   Magistrate Judge Peter B. Silvain, Jr.
vs.                                              :
                                                     (by full consent of the parties)
                                                 :
DEAN HEIMERMANN, et al.,                         :
                                                 :
        Defendant.                               :
                                                 :


                                             ORDER


       Plaintiff Kelly L. West’s Motion to Continue Second Pretrial Conference (Doc. #18) is

GRANTED.

       Accordingly, this civil case is set for a second pretrial scheduling conference before

Magistrate Judge Peter B. Silvain, Jr., on June 7, 2021 at 11:00 am. The trial attorney for each

party is required to appear and participate in the second pretrial scheduling conference with the

Court. To participate, the attorneys for the parties shall call: 1-888-363-4735, enter access code

6287286, security code 123456, and wait for the Court to join the conference.

       IT IS SO ORDERED.

May 24, 2021                                          s/Peter B. Silvain, Jr.
                                                      Peter B. Silvain, Jr.
                                                      United States Magistrate Judge
